03

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte MINERA PACACORRAL SOCIEDAD ANONIMA CERRADA
identificada con R.U.C. N* 20492397939, con domicilio en Calle Boulevard N* 162, Edificio
Metrópolis, Oficina 1102, Urb. Hogares de Monterrico Chico, distrito de Santiago de Surco,
Lima, debidamente representada por su Gerente General, el señor CARLOS CESAR
YRIGOYEN ELEJALDE, identificado con Documento Nacional de Identidad N* 06472875,
según poder inscrito en el Asiento C00002 de la Partida N” 12183505 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará "EL INVERSIONISTA”

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 358-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 27 de julio de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

* Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 28 de agosto de 2012

ESTAI
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) MINERA PACACORRAL SOCIEDAD ANONIMA CERRADA, identificada con
R.U.C. N” 20492397939, con domicilio en Calle Boulevard N* 162, Edificio Metrópolis, Oficina
1102, Urb. Hogares de Monterrico Chico, distrito de Santiago de Surco, Lima, debidamente
representada por su Gerente General, el señor CARLOS CESAR YRIGOYEN ELEJALDE,
identificado con Documento Nacional de Identidad N” 06472875, según poder inscrito en el
Asiento C00002 de la Partida N* 12183505 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lil.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 29 de febrero de 2012 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1, Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monta de US$ 3'097,050,00 (Tres Millones Noventa y Siete Mil
Cincuenta y 00/100 Dólares Americanos), para el periodo comprendido entre los meses de
agosto de 2012 hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 358-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 27 de julio de 2012, la misma que como Anexo il forma parte del presente contrato.

3,2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

' Constituyen causales de resolución de pleno derecho del presente contrato, sin que
¿medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusuta primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima,

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro,

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde ta fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señatan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento

”, del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de ¡igual tenor, en Lima, a los 28 días del mes de agosto de dos mil doce.

EL INVERSIONISTA

fovosogsoefouogasos  fowoouzwee  fooouo'sos  fowooeiére  fowoooees TARA A AAA]
000001 100 4 OIRTE “2IeOSa1 an SOMA
sombas ap sopla:
Sanejado ¡euosiad Á sayopejessu ap epueba Á pepundas ap sopIua:
SOpuaJuIe¡u00 Á reuisnpun PepunSas ap SOLIS
“EMPIES EIUOJalE) ¡Ep USpea'unuoo UaÉNpUr SaUO De ouMuloS ap ODIN:
EIEUOJU 3 SEUAISIS Ap SODA:
TEUSqUE L930a1o e ueo sopeuoDeja: somos|
SOUERJESOY Á SODPGLY SOLA:
SOJUSLLEdUES ap U9RONASUOS ey Á U9pELOjds ap Sapepianoe!
se] Bied soUeseou sansiuluns Á sajeuajeu! 'oómbe "eueunbews jeuostad ep apodsues,
“UODRIOIÓxS Sp SOpepiamoe|
sey eJed sopesa9au sodinba Á somorjan eueunbeu 3p osapueuy ojuajuepuaJe o sepribp|
EU u9peiod ap sapepiamoe|
se a opeziun odmbe A epseuimber ep LoLDeJedes Á CUE AUUSIUeUs “UGIDOSÓSUA SP SOIDIAOS,

esas oe das el ap
OPEunESap Á OPEL “OOjUgoRu! Á OoLoa

408 sel esed ouesesau odinbe Á seveumbeu ap]
¡spuE SÍeJuoLs "LODONASUO “OYSSIp ap S

ejalju ugoeiajdxo ap Sopepmpe|
se e sopeunsap sevoppne Á sojepadso so0US3) SOBNISS 'euopmsuco 'euosase ep

iS anb e SojOnS SAfeISUN Op Sigue) SOI ap sañesus|
SOpENodsa
sodnbe o satenares uess e sauabeul ap jesoedssgini uopersIdiau ap s
Tenisrosad 010) esIeaa, ugpemoro ap Á eupuewer VOpElopad ap 5
Teskesus alar sooubosó Á sOosyosb sonas]
TseooJ ap Eotupos “seajge seyeldojo; eoupuelbojo|
IgrorAsas 'sooIBoIoJpN 'sooueNSesouMD “sooygiBamed aánpu) soomogioab A soaibplo99)|
“soojsaposd A sooueabodo|
EJSUA VOReIodx3 ap sauopeido ap sonas (e|
SONIANIS 1
Ur S310]
“An) seondo seuoioerpes ueon anb sojesfansadsa Á sonSojojoDadsa "soyauoncads|
OTE Sen osas SUSUESA
ns UgIOoajoud ep sereosgur sey ordaoxe"seóque seseosgul Á soLOJexdse: sojesede seuap so]
SODUONDA/a O SOLDAR EUtaLLeIboo ap SojeJede Á SOJUSLUnASO|

UDS CIdO As O ERE DOI aUn PUEDO LLO EE SOdoSSOLoUl Sep 507]
so0donsoajaso sordcoSomAl

rerpnT UOOEaIUOp! o ¡eb eupipau ap soojeloge, esed|

o sOuJajur souebio ap CoIpau uattexo "eosge o euLeulgOs Eyes Do1o, esed seyenadsa sespueo|
SOI SOnO

uebgun “204 ap upIIeIauaba! O UYISILISUEA Á UOISIBAUOD 'uoladaos: el esed sorejede sgusap so7|
pepunbas ap so25e9]|

U9pSaJULd ap ESEpIaiA EJaIund 109 OPETIEo|

ESSE EOSZU dp SOPInLUe Se10159500|

EoLeDueuy sesejpa ua)
"IWS IVUYOIVIVA VINIM
Z0Z 30 IYEMIDIG Y OLSODV 30 OIOISA 13 N3 NOIOVYO1dX3 NA SINOISYJANI 30 NOIDNIINZ 30 VAVSDONOSO

lOX3NV

ANEXO Il

BPinano
ra, ines 2 de paño de 2012

la misma fecha de publicación de la presente norma en el
Diario Oficial El Peruano.

4.3 La Lista de bienes de capital nuevos, bienes
intermedios nuevos, según subpartidas nacionales,
servicios y contratos de construcción se incluirá como un
anexo al Contrato de Inversión y podrá ser modificada a
solicitud de XSTRATALAS BAMBAS S.A., de conformidad
con el Numeral 6.1 del Artículo 6? del Reglamento del
Decreto Legislativo N? 973, aprobado por Decreto
Supremo N* 084-2007-EF.

Articulo 5*.- Refrendo

La presente Resolución Suprema será relrendada
por el Ministro de Energía y Minas y por el Ministro de
Economia y Finanzas.

Regístrese, comuniquese y publíquese.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

JORGE MERINO TAFUR
Ministro de Energía y Minas

LUIS MIGUEL CASTILLA RUBIO
Ministro de Economía y Finanzas

8205208

a la devolución del IGV e Impuesto de
Promoción Municipal a favor de Minera
Pacacorral Sociedad Anónima Cerrada
durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 358-2012-MEM/DM

Lima. 20 de julio de 2012

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del articulo 6 del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas;

Que, por Decreto Supremo N? 150-2002-EF se aprobó
fa lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, por Escrito N* 2170893, MINERA PACACORRAL
SOCIEDAD ANÓNIMA CERRADA solicitó al Ministerio de
Energía y Minas la suscripción de un Contrato de Inversión
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto Genera! a las Ventas e impuesto de Promoción
Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N% 139.2012-EF/15.01 de fecha 21 de junio
de 2012, emitió opinión favorable a la lista de bienes
y servicios presentada por MINERA PACACORRAL
SOCIEDAD ANÓNIMA CERRADA considerando que la
lista presentada por la citada empresa coincide con los
bienes y servicios aprobados por el Decreto Supremo
N> 150-2002-EF, adecuada al Arancel de Aduanas
vigente:

Con la opinión favorable de la Dirección General de
Mineria del Ministerio de Energía y Minas:

Y NORMAS LEGALES

471831

De conformidad con lo dispuesto en el inciso c) del
articulo 6 del Reglamento de la Ley N? 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el articulo 9
del Reglamento de Organización y Funciones del
Ministerio de Energia y Minas. aprobado por Decreto
Supremo N* 031-2007-EM

SE RESUELVE:

Articulo Único.- Aprobar la lista de bienes y
servicios cuya adquisición otorgará el derecho a
la devolución del Impuesto General a las Ventas e
impuesto de Promoción Municipal a favor de MINERA
PACACORRAL SOCIEDAD ANÓNIMA CERRADA
durante la fase de exploración, de acuerdo con el
Anexo que forma parte integrante de la presente
resolución ministerial

Regístrese, comuniquese y publiquese.
JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E IPM

MINERA PACACORRAL S.A.C.
L BIENES

SUBPARTIDA
NACIONAL

+ _ | 2508.50.00.00 [BENTONITA

12. | 3824:90.60.00 PREPARACIONES PARAFLUIDOSDEPERFORACIÓN|
[DE POZOS LODOS”)

[3 | 392690.5000 [PROTECTORES ANTIRRUIDOS DE MATERIA
PLÁSTICA

[a [ 5401.10.00.00 [CALZADO CON PUNTERA METÁLICA DE|
¡PROTECCIÓN

5 | 6506.10.00.00 [CASCOS DE SEGURIDAD

ls | 7228.80.0000 [BARRAS HUECAS PARA PERFORACIÓN DE|
[ACEROS ALEADOS O SINALEAR

17_ | 7304.2200.00 |TuBos DE PERFORACIÓN DE ACERO INOXIDABLE,
le | 7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN.

la | 8207.13.40.00 [TRÉPANOS Y CORONAS CON PARTE OPERANTE!
[DE CERMET

10 | 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET

11 | 8207.13.30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE |
[DE CERMET

42 | 8207.13.80.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE
[CERMET

113 | 8207.19.10.00 [TREPAÑOS Y CORONAS EXCEPTO DE CERMET
14 | 8207.19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 | 8207.19,2900 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
[DIAMANTADAS.

[16_| 8207.19.30.00 [BARRENAS INTEGRALES

| 6207193000 [BARRENAS INTEGRALES)
8207.19,90.00 JLOS DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.

18_| 8207.90.00.00 LOS DEMÁS ÚNLES INTERCAMBIABLES.

19 | 8430.41.0000 [LAS DEMÁS MÁQUINAS DE SONDEO Ol
PERFORACIÓN AUTOPROPULSADAS.

0 | 843049.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS.

24 | 843143.:10.00 |[BALANCINES.

22 | 8431 4390.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO]
O PERFORACIÓN DE LA SUBPARTIDAS 3430.41 Ul
8430.49

123 | 8517.61.00.00 [ESTACIONES BASE

124 | 8517.62:90.00 [LOS DEMÁS APARATOS PARA LA RECEPCION,
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
[DE VOZ, IMAGEN U OTROS DATOS.

=

[DESCRIPCION

Pano.

471532 %% NORMAS LEGALES Lima, viernes 27 dejao de 2012

125 | 852349.20.00 [SOPORTES — ÓPTICOS GRABADOS — PARA|
[REPRODUCIR IMAGEN O IMAGEN Y SONIDO

[26 | 852349.90.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

|” Sermcios de diseño, consbucción. montaje industrial. elécinco y mecánico,
armado y desarmado de maquinarias y equipo necesano para las actvidades |
de la exploración rminera

¡27 | 8704.21.10.10 [CAMIONETAS PICK-UP DE ENCENDIDO POR|
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
[CON CARGA MÁXIMA INFERIOR O IGUALA 4,597 T.|
DIESEL

|» Senncios de inspección, mantenimiento y reparación de maquinaria y equipo |
¡tlizado en las actvidades de exploración minera

+ Alquier o arrendamiento financiero de maquinaria, vehiculos y equipos
necesarios para las actividades de exploración

128 | B70520.0000 [CAMIONES AUTOMÓVILES PARA SONDEO Ol
PERFORACIÓN

SUBMARINA O AÉREA, EXAMEN MÉDICO DE
ÓRGANOS INTERNOS O PARA LABORATORIOS DE |
MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

29 | 300630.00.00 [CÁMARAS ESPECIALES PARA FOTOGRAFÍA]

30_| 9ot1 10.0000 [MICROSCOPIOS ESTEREOSCOPICOS

31 | 9011200000 [LOS DEMÁS MICROSCOPIOS — PARA|
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O]

* Transporte de personal, maquinaria, equipo, materiales y suministos|
mecesarios para las actividades de exploración y la construcción de
campamentos,

|» Servicios médicos y hospitalarios.

|: Servicios relacionados con la protección ambiental

> Servicios de sistemas e informática,

l* Servicios de comunicaciones, incluyen comunicación radial, telefonía |
alot

MICROPROYECCIÓN. |: Servicios de seguridad industrial y contramcendios.
132 | 9012:0.00.00 [MICROSCOPIOS, EXCEPTO LOs óÓPTICOS| | |: Servicios de seguridad y vigilancia de instalaciones y personal operativo
[DIFRACTOGRAFOS

133 | 901420.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
JAÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

[34 | 9014.30.00.00 [LOS DEMAS INSTRUMENTOS Y APARATOS DE|
[NAVEGACIÓN

901510.00.00 |TELEMÉTROS.

9015.20.20.00 |TAQUÍMETROS

[35
[35 | 9015 20.10.00 [TEODOLIFOS
[37
[38

2015.30.00.00 [NIVELES

[39 | 9015.40.10.00 [INSTRUMENTOS YAPARATOSDEFOTOGRAMETRÍA,
ELÉCTRICOS O ELECTRÓNICOS

140 | 901540.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE|
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS |
ELECTRÓNICOS

41 | 901580.10.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
FOTOGRAMETRÍA.

laz | sors.e0.90.00 [Los DEMÁS INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

143 | 901590.00 00 [PARTES Y ACCESORIOS

las | 3020.00.00.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y
MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS]
[DE PROTECCIÓN SIN MECANISMO NI ELEMENTO]
FILTRANTE AMOVIBLE

[45 | 9027.30.00.00 [ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y|
[ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES]

[ÓPTICAS (UY, VISIBLES, IR)

[as | 9030:33.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA|
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O POTENCIA, SIN DISPOSITIVO!
REGISTRADOR.

ll, SERVICIOS

a) Servicios de Operaciones de Exploración Minera;

» Topográhios y geodésicos.

+ Geológico y geoticmicos [incluyo pelrográficos, mineragrálicos, hdrológios,
sesiitución fotogramátrica. fotografías aéreas, mecánica de rocas)

* Servicos geofísicos y geoquinvcos (Incluye ensayes)

| Servicios de perforación diamantina y de circulación reversa (roto|
percusiva)

|: Serneaos aerotopográficos.

| Serveaos de interpretación multiespecral de imágenes ya sean satetfales o|
equipos serotransportados

| Ensayes de laboratono [análisis de minerales, suelos, agua, eo)

b) Otros Servicios Vinculados ala Actividad de Exploración Minera:

+ Semao de alojamiento y alimentación del personal operativo del tar de!
Proyecto

| Servicios de seguros.
| Servicios de rescate, auxilio.

8193701

Otorgan concesión temporal a favor
de Compañía Energética Veracruz
S.A.C. para desarrollar estudios a
nivel de factibilidad relacionados con
la actividad de transmisión de energía
eléctrica

RESOLUCIÓN MINISTERIAL
N* 363-2012-MEM/DM

Lima, 23 de julio de 2012

VISTO: El Expediente N* 24320612 sobre otorgamiento
de concesión temporal para desarrollar estudios
relacionados con la transmisión de energia eléctrica en la
futura LT. 500 kV SE Veracruz - SE La Niña, presentado por
COMPAÑÍA ENERGÉTICA VERACRUZ S.A.C.. persona
juridica inscrita en ta Partida N* 12230224 del Registro de
Personas Juridicas de la Oficina Registral de Lima;

CONSIDERANDO:

Que, COMPAÑÍA ENERGÉTICA VERACRUZ S.A.C.,
mediante documento con registro de ingreso N* 2192160,
de fecha 22 de mayo de 2012. presentó solicitud sobre
otorgamiento de concesión temporal para realizar
estudios sobre lransmisión de energía eléctrica en la
futura LT 500 kV SÉ Veracruz - SE La Niña al amparo de
lo dispuesto por el artículo 30 del Reglamento de la Ley de
Concesiones Eléctricas, aprobado por Decreto Supremo
N? 009-93-EM;

Que, la referida zona de estudio se ubica en los distritos
de Lonya Grande, Yamón, Callayuc, Choros, Pimpingos.
Querocotillo, Santa Cruz, Santo Tomás, Toribio Casanova.
Pomahuaca. Pucara, Olmos, Salas, Huarmaca y Sechura,
provincias de Utcubamba, Cutervo, Jaén, Lambayeque,
Huancabamba y Sechura, departamentos de Amazonas.
Cajamarca. Lambayeque y Piura, en la zona comprendida
dentro las coordenadas UTM (PSAD 56) que figuran en
el Expediente;

Que, mediante la Ley N' 29785, Ley del Derecho a
la Consulta Previa a los Pueblos Indígenas u Originarios,
reconocido en el Convenio 169 de la Organización
Intemacional del Trabajo (OIT), publicada el 07 de
setiembre de 2011, se desarrolla el contenido, los
principios y el procedimiento del derecho a la consulta
previa a los pueblos indigenas u originarios respecto a
las medidas legislativas o administrativas que les afecten
directamente;

Que, mediante e) Decreto Supremo N* 001-2012-MC,
publicado el 03 de abril de 2012, se aprobó el Reglamento

ANEXO lll

MINERA PACACORRAL S.A.C.

RELACIÓN DE CONCESIONES MINERAS

1_ |Mina Crucero 10 01-00659-03 11101513 299.91
2 |Mina Crucero 4 01-01708-99 11101514 150
3__|Mina Crucero 2007 01-03178-07 11127122 1,000;
4 Jgrucero 1 01-03175-07 11133736 800
5 |Pacacorral 1 71-00093-09 11198308 700
6_ Santa Cruz 1 05-00242-08 11193166 800

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste la Primera
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Elías Alva
Bazán, identificado con Documento Nacional de Identidad N” 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N” 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a
quien en adelante se denominará EL ESTADO, y de la otra parte MINERA PACACORRAL
SOCIEDAD ANONIMA CERRADA identificada con R.U,C. N* 20492397939, con domicilio en
Calle Boulevard N* 162, Edificio Metrópolis, Oficina 1102, Urb. Hogares de Monterrico Chico,
distrito de Santiago de Surco, Lima, debidamente representada por su Gerente General, el
señor CARLOS CESAR YRIGOYEN ELEJALDE, identificado con Documento Nacional de
Identidad N* 06472875, según poder inscrito en el Asiento CO002 de la Partida N” 12183505
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”; en los términos y condiciones siguientes:

PRIMERO.- En la fecha, EL ESTADO y El INVERSIONISTA han celebrado la Primera
Adenda al Contrato de Inversión en Exploración celebrado el 28 de agosto de 2012 al amparo
de lo dispuesto en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N*
082-2002-EF.

SEGUNDO.. Por la presente, ambas partes convienen en elevar a escritura pública la Primera
Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente con la
Resolución Ministerial N” 046-2012-MEM/DM, publicada en el Diario Oficiat El Peruano con
fecha 07 de febrero de 2012, que designa al ingeniero Edgardo Elías Alva Bazán como
Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 18 de marzo de 2013

STADO aaa
MINISTERIO DE ENERGÍA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MINERA PACACORRAL SOCIEDAD ANONIMA CERRADA

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”, y,

(ii) MINERA PACACORRAL SOCIEDAD ANONIMA CERRADA identificada con
R.U.C, N* 20492397939, con domicilio en Calle Boulevard N* 162, Edificio Metrópolis, Oficina
1102, Urb. Hogares de Monterrico Chico, distrito de Santiago de Surco, Lima, debidamente
representada por su Gerente General, el señor CARLOS CESAR YRIGOYEN ELEJALDE,
identificado con Documento Nacional de identidad N* 06472875, según poder inscrito en el
Asiento C0002 de la Partida N* 12183505 del Registro de Personas Jurídicas de la Oficina
Registra! de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”; en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con El INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 28 de agosto de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración por
un monto de US$ 3'097,050.00 (Tres Millones Noventa y Siete Mil Cincuenta y 00/100 Dólares
Americanos), para el periodo comprendido entre los meses de agosto de 2012 hasta
diciembre de 2012, en las seis (06) concesiones mineras que aparecen en el Anexo lIl del
Contrato de Inversión en Exploración.

EL INVERSIONISTA, mediante Escrito N” 2238549 de fecha 19 de octubre de 2012,
ha presentado una solicitud de modificación a su Programa de Inversión con la finalidad de
: modificar el monto total de la inversión comprometida.

A

La Dirección General de Minería, por Resolución N” 007-2013-EM-DGM/CONT de
fecha 12 de marzo de 2013, basada en el Informe N* 203-2013-MEM-DGM/DPM, aprobó la
modificación del Programa de Inversión en Exploración de MINERA PACACORRAL
SOCIEDAD ANONIMA CERRADA ascendiendo el nuevo monto de la inversión total a US$
4 378 685.00 ( Cuatro Millones Trescientos Setenta y Ocho Mil Seiscientos Ochenta y Cinco y
00/100 Dólares Americanos), para el periodo comprendido entre agosto de 2012 hasta
diciembre de 2013; precisándose que el Anexo Il que corresponde a la Lista de Bienes y
Servicios que tienen derecho a la devolución del IGV e IPM, aprobada mediante Resolución
Ministerial N* 358-2012-MEM/DM y el Anexo I!l correspondiente a la Lista de Concesiones
Mineras no serán modificados.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 28 de agosto de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 4 378 685,00 ( Cuatro Millones Trescientos Setenta
y Ocho Mil Seiscientos Ochenta y Cinco y 00/100 Dólares Americanos), para el periodo
comprendido entre agosto de 2012 hasta diciembre de 2013”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido
de considerar que las inversiones correspondientes desde agosto de 2012 hasta diciembre de
2013 ascienden a la suma total de US$ 4 378 685.00 ( Cuatro Millones Trescientos Setenta y
Ocho Mit Seiscientos Ochenta y Cinco y 00/100 Dólares Americanos), para el periodo
comprendido entre agosto de 2012 hasta diciembre de 2013, el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda
Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con techa 28 de agosto de 2012 se mantienen vigentes en tanto no contradigan lo

dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los/18 días del mes de marzo de 2013.

ANEXO |
MODIFICACIÓN CRONOGRAMA DE EJECUCIÓN DE INVERSIONES EN EXPLORACIÓN EN EL PERÍODO DE AGOSTO DE 2012 A DICIEMBRE DE 2013
MINERA PACACORRAL S.A.C.
(En Dólares Americanos)

[Protectores antiruldos de materia plástica,
[Calzado con puntera metálica de protección

[Cámaras especiales para fotografía submarina o aéroa, examen médico de órganos intemos]o
[para laboratorios de medicina legal o identificación judicial

[Microscopios estereoscopicos

[Servicios de diseño, construcción, montajo industrial, eléctrico y mecánico, amado y
[desarmado de maquinarias y equipo nocosario para las actividades de la exploración mineral

E
E

EN 8
Ss
AE, FE

